DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Claims Status
	Claim 19 was amended.  Claims 1-18 are withdrawn.  Claims 19-22 are under consideration. 

Information Disclosure Statement
	Both US patent publications cited in the IDS dated 5/24/2021 differ in regards to the name associated with the applications.  The Office requests correction of the filed IDS.  

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd
Applicant’s arguments, see pgs. 8-11, filed 5/24/2021, with respect to the rejection(s) of claim(s) 19-22 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Longinotti-Buitoni et al. (US 2014/0318699).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. (US 2016/0270700) in view of Longinotti-Buitoni et al. (US 2014/0318699, hereinafter referred to as “L-B”).
Regarding claim 19, Baxi et al. disclose a motion capture circuit comprising a ribbon of a flexible material (Fig. 1, #102 and [0017] which describes 102 as “apparatus 100 may comprise a conformal body 102 (comprising, e.g., a flexible substrate indicated by a dashed line) configured to be attachable to a user's body 112 in order to conduct measurements associated with the functioning of the user's body 112 and user's activities. In embodiments, the conformal body 102 may take different shapes and/or sizes, such as a strap, a band, or the like, in order to conform to different parts of the user's body 112. The conformal body 102 may be made of elastic fabric, elastomer, polymer, or other suitable materials”; the strap/band configuration was interpreted as a the claimed ribbon shape), a plurality of electrical connections forming a communication bus (Fig. 1, IMU wiring 116), a plurality of inertial measurement units (IMU’s) electrically coupled to one another by said electrical connections along said ribbon (Fig. 1 shows IMU 108 and 110 shown coupled to the 102, IMUs being connected to the IMU wiring as well, [0021]  “The apparatus 100 may further include one or more inertial measurement units (IMU) 108 and 110 disposed around the conformal body 102 and configured to provide motion-related measurements associated with the user's body 112”; this also satisfies the preamble’s statement for motion capture The sensor front end module 142 may include electronic circuitry 144 configured to receive and process readings provided by the sensors”; the claim does not state what the microcontroller performs, the Office believes 144’s description in Baxi sufficiently anticipates the limitation; alternatively, digital node 192 is described in [0026] as capable of being physically connected to 142; [0027] states that 192 can be configured to process the readings by the sensors on 102), and a wireless transmitter adapted to wirelessly transmit data from said IMU’s to at least one external data receiving and processing device ([0027]-[0028] states “digital node 192 may include a radio 156 to transmit processed data resulting from processing the sensor readings for further processing, e.g., to an external device 184 (e.g., mobile or stationary computing device)… The digital node 192 may include other components 158 necessary for the functioning of the apparatus 100. For example, other components 158 may include communications interface(s) to enable the apparatus 100 to communicate over one or more wired or wireless network(s) and/or with any other suitable device, such as external device 184”; a second alternative is that radio 156 may communicate with another external device 1000 shown in Fig. 10; [0063]-[0066] states that device 1000 may be used with device 100 via communication interfaces that include wireless examples) the Office did not interpret the external data receiving and processing device as being positively recited as part of the structure of the ribbon), wherein said ribbon is elastically stretchable by at least 10% (see [0032]-[0034] where in discussing the conductive fabric, Baxi states that it is desirable to limit the stretchability to 10% - “-so as to prevent the conductive fabric from getting stretched beyond a certain length that may correspond to saturation, e.g., beyond 10% of its original length”), said plurality of electrical connections being arranged along said ribbon in a crooked path (Fig. 7 shows an actual embodiment where 720 represents the electrical connections between IMUs 110 and is described by Baxi as a “mulitwire bus” in [0055]; [0055] states that 720 “may be laid on the substrate 740 in a sine wave meandering pattern” as shown 
Baxi et al. do not disclose wherein the circuit is configured to be contained within a seam of a garment (Baxi does teach that the stretch sensor may be integrated into wearables and smart clothing, see [0041]).  However, the placement of motion sensing hardware within the seam of clothing was known in the art at the time of the filing.  L-B teach a methods of making garments having stretchable and conductive ink (see Abstract).  Some embodiments taught by L-B’s include intelligent garments that one or more body sensors connected by such conductive connections (See at least [0242] and [0243]) where such conductive connections may be extensible ([0336]).  Sensors may include motion sensors that are connected to conductive traces (interpreted as a communication bus) which may be contained in a seam of clothing such as a shirt (see [0248]).  L-B teaches that the seams may be incorporated into the shirt such that “A seam may be made for any reason, such for ease in manufacturing (e.g. to hold two or more portions of fabrics together) or to provide a space (a conduit) for a conductive trace, a sensor module, etc.” (see end of [0347]).   Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi such that the motion capture circuit is contained within a seam of a garment as taught by L-B because L-B teaches that seams can be beneficial for several reasons including: (i) prevent the trace from contacting the body which may be uncomfortable or (ii) to prevent the trace from being visible, which may be unattractive to the user or to 
Regarding claim 20, Baxi et al. disclose wherein said wireless transmitter further comprises a wireless receiver capable of receiving data from said at least one external data receiving and processing device (Fig. 10 shows an external computer 1000 that may be used with device 100 in Fig. 1 per [0063], [0063] states that 1000 may be used to “configure the digital node 192”; [0064] states that 1000 may include communication interfaces 1010 capable of wireless communications, examples cited are capable of bidirectional communications; [0066] states that device 1000 may associate, via the previously mentioned communication interface with device 100; the Office interpreted the ability of external device 1000 to configure 192 by associating with device 100 via wireless communication hardware as implying the need for a wireless receiver on device 100; the Office would interpret a receiver located on 100 as part of the transmitter).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. in view of L-B et al. as applied to claim 19 and further in view of Stirling et al. (US2010/0121227).
Regarding claim 21, Baxi et al. do not disclose a waterproof coating on said IMUs and said ribbon, said waterproof coating being produced by a low pressure molding process.  However, Stirling et al. teaches a device for capturing motion data that can be integrated into clothing (see Figs. 2 and 2A which show IMUs 131 and the device integrated into a sleeve; structure 208 shown Fig. 2A and/or 214 shown in Fig. 2C were interpreted as a ribbon with wire channel/electrical connections 212 shown in Fig. 2A and-2C). Stirling et al. teach a motion capture circuit further comprising a waterproof coating on said IMU’s and said ribbon, said waterproof coating being produced by a low pressure molding process (see [0114] – [0116] where sensor 131, ribbon 214 which covers wire channel 212 may optionally be made waterproof, water tight, and/or water-repelling by enclosing or encasing the structures such as a silicon compound coating, this type of coating interpreted as low pressure molding process).  It would have 
Regarding claim 22, Baxi does not disclose the circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon.  Stirling et al. teach the motion capture circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon. (Fig. 2 shows display 230, [0131] discloses an LED can be used as part of the visual interface, Fig. 2 shows everything connected together).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include an LED such as that taught by Stirling in the motion capture circuit for a visual interface because this can be used to relay information to the user.  There would have been a reasonable expectation of success as display structures are well-known in the arts for communicating information.

Conclusion
Claims 19-22 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791         


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791